                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Temujin Kensu,

       Plaintiff,

v.                                            Case No. 18-11086

JPay, Inc.,                                   Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

      ORDER ADOPTING JUDGE MORRIS’S OCTOBER 22, 2018 REPORT AND
      RECOMMENDATION (ECF No. 23) AND STAYING THIS CASE PENDING
                           ARBITRATION

       On June 26, 2018, Plaintiff Temujin Kensu filed his amended complaint in this putative class

action against JPay, Inc., the exclusive provider of e-communications and e-entertainment for the

Michigan Department of Corrections (“MDOC”). Kensu, a prisoner, seeks to represent all similarly

situated prisoners who have “purchased products, contents, and services from [JPay], represented

by [JPay] to be of a different kind, quality, and fundamental model than the product content or

service actually was.” (ECF No. 18, PageID 697).

       Kensu’s amended complaint includes ten counts: (1) declaratory relief under 28 U.S.C. §

2201; (2) breach of contract; (3) violation of the Michigan Consumer Protection Act, MCL §

445.901 et seq.; (4) violation of the Fourth and Fourteenth Amendment right to be free from

unreasonable seizure under 42 U.S.C. § 1983; (5) breach of the duty of good faith and fair dealing;

(6) negligent misrepresentation; (7) unjust enrichment; (8) fraud/intentional misrepresentation; (9)

breach of express warranty; (10) breach of implied warranty. Kensu seeks restitution, injunctive


                                                 1
relief, costs and attorney fees, and any other relief the court deems appropriate.

       The Court referred all pre-trial matters to Magistrate Judge Patricia T. Morris. (ECF No. 7).

On July 10, 2018, JPay filed a motion to compel arbitration. (ECF No. 19). On October 22, 2018,

Judge Morris issued a Report and Recommendation (“R&R”), wherein she recommended that the

Court grant JPay’s motion to compel arbitration. (ECF No. 23).

       Kensu filed timely objections to Judge Morris’s R&R. (ECF No. 24). JPay responded. (ECF

No. 25). The Court will review Kensu’s objections de novo. Fed. R. Civ. P. 72(b)(3).

       First, Kensu objects to Judge Morris’s R&R because she failed to consider that this case

cannot be arbitrated by JAMS, the arbitrator specified in the agreement. Kensu argues that, because

“JAMS...will find that the [agreement’s] terms fail to meet [its] minimum consumer standards,”

JAMS will refuse to arbitrate this case. Kensu further contends that, because JAMS’s participation

is “an integral part” of the agreement, its absence precludes enforcement. (ECF No. 24, PageID

1124-1128).

       Kensu is correct that Judge Morris did not address this argument. But this omission was

likely for good reason: the Court should not—and will not—speculate on how a private entity might

interpret and apply its own internal standards. Further, if JAMS does decline to arbitrate this case,

the Federal Arbitration Act already provides for the appropriate path forward. See 9 U.S.C. § 5.1

At that time, Kensu’s argument that JAMS’s participation is necessary might be appropriate. Until

then, it is not. The Court overrules this objection.


       1
         "If in the agreement provision be made for a method of naming or appointing an
arbitrator" and "if for any...reason there shall be a lapse in the naming of an arbitrator...then upon
application of either party...the court shall designate and appoint an arbitrator...who shall act
under said agreement with the same force and effect as if he or they had been specifically named
therein."

                                                  2
        In Kensu’s second objection, he argues that Judge Morris incorrectly concluded that (1) his

claims attacked the validity of JPay’s Terms of Use (“TOU”) as a whole rather than only the

arbitration agreement, and (2) he was required to plead fraud in the inducement.

        “[I]n deciding whether a valid agreement to arbitrate exists, district courts may consider only

claims concerning the validity of the arbitration clause itself, as opposed to challenges to the validity

of the contract as a whole,” Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889 (6th Cir.

2002) (“Great Earth”), because “attacks on an entire contract’s validity, as distinct from attacks on

the arbitration clause alone, are within the arbitrator’s ken.” Preston v. Ferrer, 552 U.S. 346, 353

(2008). Arbitration agreements need not be enforced when “grounds ... exist at law or in equity for

the revocation of any contract.” 9 U.S.C. § 2. Thus, “agreements to arbitrate [may] be invalidated

by ‘generally applicable contract defenses, such as ... unconscionability.’ ” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339 (2011) (quoting Doctor's Assocs., Inc. v. Casarotto, 517 U.S. 681,

687 (1996))

        Here, Kensu argues that “[t]he JPay Contract is the definition of an oppressive adhesion

contract” because it is procedurally and substantively unconscionable. Judge Morris concluded that

Kensu’s “unconscionability argument based on the take it or go without e-communication in prison

aspect of the TOUs ‘unquestionably go[es] to the validity of the [] agreement as a whole, rather than

the arbitration provisions specifically.’” (ECF No. 23, PageID 1107) (citing McGrew v. VCG

Holding Corp., et. al., 244 F.Supp.3d 580, 592 (W.D. Ky. 2017)).

        Although Kensu attempts to limit his unconscionability argument to the arbitration

agreement, the Court agrees with Judge Morris that this argument goes to the validity of the contract

as a whole. If Kensu’s acceptance of the arbitration agreement is unconscionable, then so is his


                                                   3
acceptance of the TOUs, and vice versa. Kensu’s unconscionability argument should be considered

by the arbitrator, not the Court.

       Further, Kensu mischaracterizes the R&R by arguing that Judge Morris concluded that the

Sixth Circuit’s decision in Great Earth required him to plead fraud in the inducement. Although

Judge Morris cited language in Great Earth that references fraud in the inducement, and noted that

Kensu “does not contend that there was any fraud in the inducement to enter into the TOU,” she then

addressed his unconscionability argument.2 (ECF No. 23, PageID 1106-1107). This suggests that

Judge Morris did not conclude that Kensu must plead fraud in the inducement. Rather, by addressing

Kensu’s     argument,     Judge     Morris    apparently     concluded     that—under       the   right

circumstances—unconscionability could invalidate an arbitration agreement. The Court agrees. See

Casarotto, 517 U.S. at 687. For these reasons, the Court overrules Kensu’s second objection.

       In his third objection, Kensu attempts to sidestep the arbitration agreement by arguing that

his suit can proceed because he is a third-party beneficiary of the contract between the MDOC and

JPay, which does not have an arbitration agreement. Kensu argues that “there are two parrallel

contracts governing Defendant’s relationship with the MDOC. One contract between the MDOC and

Defendant to provide services to the prison population, and contract(s) Plaintiff(s) entered into with

Defendant in order to access said services.” (ECF No. 24, PageID 1138).

       This argument misstates the relationships between Kensu, JPay, and the MDOC. The

contracts are not parallel; one is parasitic of the other. The first creates a relationship between JPay

and MDOC, and the second creates a relationship between JPAY and the prisoners who use its


       2
        In his objections, Kensu appears to claim that Judge Morris’s application of Great Earth
also ignored his defense of duress. However, Kensu did not articulate an independent duress
argument in his response to JPay’s motion.

                                                   4
services.3 The second cannot exist without the first and Kensu’s access to either flows through the

TOUs. Further, all of Kensu’s claims arise out of or relate to his use of JPay and, therefore, fall

within the TOUs’s arbitration agreements. The Court overrules this objection.

        In this fourth objection, Kensu argues that, under 9 U.S.C. § 4, he is entitled to a jury trial

on the issue of whether he entered into a valid arbitration agreement. “[I]n order to show that the

validity of the agreement is ‘in issue’ [under 9 U.S.C. § 4], the party opposing arbitration must show

a genuine issue of material fact as to the validity of the agreement.” Mazera v. Varsity Ford Mgmt.

Servs., LLC, 565 F.3d 997, 1001 (6th Cir. 2009).

       JPay provided an affidavit from its paralegal, Atinuke Sode, who reviewed Kensu’s records.4

Sode swears that Kensu made purchases through JPay after the implementation of each new TOU,

and that he was required to accept the TOUs before making such purchases. Kensu does not deny

that he accepted the TOUs or provide any competent evidence in response to Sode’s affidavit. Thus,

the Court concludes that Kensu has failed to show that there is a genuine issue of material fact as to



       3
        This structure distinguishes this case from those cited by Kensu. See Collins v. Citrus
Nat’l Bank, 641 So.2d 458, 459 (Fla. Dist.Ct. App. 1994) (“where two or more documents are
executed by the same parties...and concern the same subject matter...they will be read and
construed together.”) (emphasis added); Lee v. All Florida Const. Co., 662 So.2d 365 (Fla. Dist.
Ct. App. 1995) (concerning two contracts, made by the same parties, for two separate
construction projects)
       4
        Kensu seeks to invalidate Sode’s affidavit because she does not state that she has
personal knowledge concerning Kensu. Instead, Sode states, “I have reviewed Plaintiff Temujin
Kensu’s customer records. The following information is based on my review of these records.”
Sode also states that this information is correct to the “best of [her] knowledge.” Despite the lack
of a specific statement saying so, the Court is satisfied that the information in the affidavit is
based on Sode’s personal knowledge. Kensu also challenges the affidavit under Fed. R. Evid.
1002 because JPay did not attach the reviewed records. However, Rule 1002 does not “require
production of a document simply because the document contains facts that are also testified to by
a witness.” Allstate Ins. Co. v. Swann, 27 F.3d 1539, 1543 (11th Cir. 1994).

                                                  5
whether he entered a valid arbitration agreement.

        For these reasons, the Court OVERRULES Plaintiff Temujin Kensu’s objections and

ADOPTS Judge Morris’s October 22, 2018 Report and Recommendation. (ECF No. 23).

        IT IS ORDERED that Defendant JPay, Inc.’s motion to compel arbitration (ECF No. 19)

is GRANTED.

        IT IS FURTHER ORDERED that this action is STAYED until the conclusion of any

arbitration.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the purposes of the

Federal Arbitration Act, 9 U.S.C. §§ 1-16.

        IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: March 11, 2019




                                                6
